~   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                            UNITED~,S~\t~DISTRICT COURT
                                               SOUTHERNc,~I84'~CT OF CALIFORNIA
                  UNITED STATES OF AMER.1.C'Ji                        _.     A       ~qGMENT IN A CRIMINAL CASE
                    ·                  V.              ZULU      \PR b               (For Offenses Committed On or After November 1, 1987)
                                                  C'                         c9uRT
                                                                 1ls. D\'.rf?JC:"f
                    RAYMUNDO REYES-L.liBW.'rj
                                                       E'-:ti(
                                                                  :J?ff{)f CJ\Ui-Ct!~\te Number:             20CR0951-DMS


                                                                                     Defendant's Attorney
    USM Number                         93839298
    • -
    THE DEFENDANT:
    IZI   pleaded guilty to count(s)         2 of the Indictment

    D   was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                      Count
    Title & Section                     Nature of Offense                                                                            Number(s).
    s use 1326                          ATTEMPTED REENTRY OF REMOVED ALIEN                                                              2




        The defendant is sentenced as provided in pages .2 through                             2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D     The defendant has been found not guilty on count(s)

    IZI Count(s)   remaining                  are                                          dismissed on the motion of the United States.
                  ---------------
          Assessment: $100.00 ordered waived.


    D     JVTA Assessment*: $
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZI   No fine                 •     Forfeiture pursuant to order filed                                                      , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                                     Amil 3. 2020
                                                                                     Date oflmposition of     S=t~
                                                                                     HON.D~-aw
                                                                                     UNITED STATES DISTRICT JUDGE
•   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                RAYMUNDO REYES-LUCIO                                                      Judgment - Page l of l
    CASE NUMBER:              20CR.095 l-DMS

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons fo be imprisoned for a total term of:
     TIME SERVED.




     •     Sentence-imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded· to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           D at _ _ _ _ _ _ _ _ _ A.M,                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •     as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D     on or before
           •     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN

    I have executed this judgment as follows:

           Defendant delivered on
                                    ---------------- to ----------------
    at
         ------------ , with a certified copy of this judgment.
                                                                     UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL



                                                                                                           20CR0951-DMS
